982 A.2d 1220 (2009)
In re Nomination Paper of Ralph NADER and Peter Miguel Camejo as Candidates of an Independent Political Body for President and Vice President in the General Election of November 2, 2004.
Linda S. Serody, Roderick J. Sweets, Ronald Bergman, Richard Trinclisti, Terry Trinclisti, Bernie Cohen-Scott, Donald G. Brown and Julia A. O'Connell.
Appeal of Ralph Nader.
No. 94 MAP 2008.
Supreme Court of Pennsylvania.
October 23, 2009.

ORDER
PER CURIAM.
AND NOW, this 23rd day of October, 2009, the Application for Oral Argument is DENIED and the order of the Commonwealth Court is AFFIRMED.